DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 11/23/2020, and the subsequent preliminary amendment filed on 02/04/2022.
Claims 20-39 have been added.
Claims 1-19 have been canceled.
Claims 20-39 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statements filed 04/16/2021 and 04/16/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Allowable Subject Matter

Claims 32, 33, 38, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 26, 27, 31, 34 are rejected under U.S.C. 103 as being unpatentable over Egan et al. (USPGP 2016/0063447 A1),  hereinafter EGAN, in view of Lazaridas (USPGP 2010/0005002 A1), hereinafter LAZARIDAS.

Claims 20, 27, 31, 34:
EGAN as shown below discloses the following limitations:
A method of accessing a secure area containing an automated transaction machine, the method comprising: (see at least paragraphs 0001, 0011, 0013, 0015-0017, 0031-0038; Figure 1 as well as associated and related text)
providing a secure door for entry to the secure area, the secure door having a lock; (see at least paragraphs 0001, 0011, 0013, 0015-0017, 0031-0038; Figure 1 as well as associated and related text)
providing a beacon associated with the automated transaction machine, the automated transaction machine having a display; (see at least paragraphs 0001, 0011, 0013, 0015-0017, 0031-0038; Figure 1 as well as associated and related text)
transmitting, by the beacon, a wireless signal representing a unique identification of the beacon to an electronic device associated with a user; (see at least paragraphs 0015, 0018)
unlocking the secure door to allow the user access to the secured area. (see at least paragraphs 0011, 0013, 0014)
EGAN does not specifically disclose receiving, by the lock, authorization data representing a unique identification of the electronic device from an access server.  However, LAZARIDAS, in at least paragraphs 0023 and 0031-0037 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of EGAN with the technique of LAZARIDAS because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 22:
The combination of EGAN/LAZARIDAS discloses the limitations as shown in the rejections above.  EGAN further discloses providing a second door spaced from the secure door. see at least paragraphs 0001, 0011, 0013, 0015-0017, 0031-0038; Figure 1 as well as associated and related text.

Claim 26:
The combination of EGAN/LAZARIDAS discloses the limitations as shown in the rejections above.  EGAN further discloses providing a control terminal on which an alert can be generated by an encounter server.  See at least Figures 3 and 4 as well as associated and related text.



Claims 21, 28, 35 are rejected under U.S.C. 103 as being unpatentable over EGAN/LAZARIDAS, and further in view of in view of Knight (US 5,825,436 A), hereinafter KNIGHT.

Claims 21, 28, 35:
The combination of EGAN/LAZARIDAS discloses the limitations as shown in the rejections above.  KNIGHT further discloses making at least partially opaque at least a portion of the display of the automated transaction machine.  See at least column 4, lines 51-65. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of EGAN/LAZARIDAS with the technique of KNIGHT because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).










Claims 23, 24, 29, 30, 36, 37  are rejected under U.S.C. 103 as being unpatentable over EGAN/LAZARIDAS, and further in view of in view of Elliott et al. (USPGP 2003/0065563 A1), hereinafter ELLIOTT.

Claims 23, 24, 29, 30, 36, 37:
The combination of EGAN/LAZARIDAS discloses the limitations as shown in the rejections above.  ELLIOTT further discloses:
providing a monitor on a wall in the secure area; 
receiving, by the monitor, display data tailored to the user from a media control server, the display data based, at least in part, on the unique identification of the electronic device; 
displaying, by the monitor, the display data.  
displaying, by the display, the display data tailored to the user.
See at least paragraphs 0298, 0301, and 0302.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of EGAN/LAZARIDAS with the technique of ELLIOTT because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claim 25 is rejected under U.S.C. 103 as being unpatentable over EGAN/LAZARIDAS and further in view of Examiner’s OFFICIAL NOTICE.

Claim :
The combination of EGAN/LAZARIDAS discloses the limitations as shown in the rejections above.  EGAN/LAZARIDAS does not specifically disclose the secure area is a vestibule.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the ATM arts to house the machine in a vestibule.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of EGAN/LAZARIDAS with the technique of constructing a vestibule because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).










CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
ATM Marketplace. Diebold, Cuscal test benefits of beacon technology at ATMs. (22 November 2016). Retrieved online 05 March 2020. https://www.atmmarketplace.com/news/diebold-cuscal-test-benefits-of-beacon-technology-at-atms/
“Diebold Nixdorf and Cuscal Ltd., an Australian payment solutions provider, are exploring the benefits of beacon technology to drive connected commerce and shape the future of consumer transactions. Cuscal is currently testing the advanced technology on Diebold Nixdorf ATMs and software in its lab in Sydney. Beacon technology uses the connection between consumers' mobile applications and Bluetooth to enable financial institutions to detect and identify consumers as they approach an ATM or branch lobby. This allows the FI to tailor one-on-one marketing offers based on data such as the consumer's preferences and financial needs.”
Marous, Jim. 10 Ways iBeacon Can Improve Banking Sales & Service. (March 31, 2014). Retrieved online 05 March 2020. https://thefinancialbrand.com/38160/ibeacon-bank-branch-mobile-cross-selling/
“iBeacon, working in conjunction with Bluetooth Low Energy (BLE), can integrate the physical and mobile channels, enabling a bank’s mobile app to deliver highly tailored digital promotions, coupons or offers directly to the consumer’s smartphone when the customer is in the general vicinity of an office, at any specific location within an office or at an ATM.”
ATM Marketplace. Citi debuts beacon-based access to ATM vestibules. (May 16, 2016). Retrieved online 05 March 2020. https://www.atmmarketplace.com/news/citi-debuts-beacon-based-access-to-atm-vestibules/
“Citi has announced that it is pilot-testing a new mobile banking feature that utilizes beacon technology to control access to selected ATM vestibules in New York City. As the customer approaches the ATM, a beacon at the location communicates with the Citi app on customer's mobile device in order to authenticate the device and grant the user's request for access to the ATM. With a simple touch of the device screen, the customer can unlock the vestibule and use the machine — without having to use a plastic card.”

Foreign Art:
BUTT, IRFAN (GB 2466934 A). “A device to enable a user to securely input personal data comprises a cover for an ATM of similar keypad that requires privacy.  The cover has opaque sides 1, 2, 3 and a transparent upper surface 4 or viewing window enabling only the person inputting personal data to see the keypad.  The viewing window may be made of a clear plastic material.  The device may be secured to the keypad with adhesive tape, or fixed with screws.”
LEWIS et al. (GB 2453806 A). “A display comprises a first plurality of pixels 26(a) at least partially covered by a mask 22 and a second plurality of pixels 26(b) at least partially uncovered by the mask 22.  The mask 22 blocks light emitted at wide viewing angles from the second plurality of pixels 26(b) and may also block light emitted at narrow viewing angles from the first plurality of pixels 26(a).  The mask 22 may comprise alternating opaque and transparent stripes, or may be presented in a chequerboard arrangement.  In a privacy mode, data is written only to the second plurality of pixels 26(b) and consequently the light emitted is viewable only at narrow viewing angles.  Optionally, the privacy mode also comprises wilting a spoiler image to the first plurality of pixels 26(a), viewable only from a wide viewing angle.  The privacy filtering effect may be used in ATM displays, where sensitive information is to be masked from 'over-the-shoulder' onlookers.”





Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)